Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 4, 2020

                                      No. 04-20-00380-CV

                                          IN RE W.W.


                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-17241
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Liza A. Rodriguez, Justice


     On July 31, 2020, this court issued its order denying Relator’s petition for writ of
mandamus and lifting this court’s stay of the trial court’s order at issue.
        Real party in interest’s motions (1) to vacate or modify the stay, (2) to strike Relator’s
petition for writ of mandamus, and (3) to require Relator to amend the record are DENIED AS
MOOT.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court